Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20  have been submitted for examination
Claims 1-20  have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Clm

Instant application
Clm

US Patent no.
17/470,218
10









A method for error correction decoding in wireless communication, comprising: 
receiving a chirp signal having a plurality of chirps, wherein each chirp corresponds to a sequence of M bits, and wherein the plurality of chirps correspond to N sequences of M bits; loading the N sequences of M bits into an M bit by N bit (MxN) matrix in a first direction, wherein the (MxN) matrix comprises P parity on parity bits, wherein each M bit row corresponds to a first codeword, and wherein each N bit column corresponds to a second codeword; 



decoding each N bit column within the MxN matrix based on an error correction code and N-Q parity bits, wherein M-D of the N bit columns are parity columns and the N-Q parity bits are parity on parity bits, wherein decoding each N bit column comprises correcting any correctable bit errors within Q bits in the N bit column based on the error correction code and the N-Q parity bits; 












decoding each M bit row within the MxN matrix based on the error correction code and M-D parity bits, wherein decoding each M bit row comprises correcting any correctable bit errors within D bits of data in the M bit row based on the error correction code and the M-D parity bits; and 
unloading K bits of data sequentially from the MxN matrix in a second direction, wherein the K bits of data are unloaded from Q sequences of D bits.
11























A method for error correction decoding in wireless communication, comprising: 
receiving a chirp signal having a plurality of chirps, wherein each chirp corresponds to a sequence of M bits, and wherein the plurality of chirps correspond to N sequences of M bits; loading the N sequences of M bits into an M bit by N bit (MxN) matrix in a first direction, wherein the (MxN) matrix comprises P parity on parity bits, wherein each M bit row corresponds to a first codeword, and wherein each N bit column corresponds to a second codeword; identifying an N bit column that has an uncorrectable bit error; 
skipping the identified N bit column; decoding each remaining N bit column within the MxN matrix based on an error correction code and N-Q parity bits, wherein M-D of the N bit columns are parity columns and the N-Q parity bits are parity on parity bits, wherein decoding each N bit column comprises correcting any correctable bit errors within Q bits in the N bit column based on the error correction code and the N-Q parity bits; decoding each M bit row within the MxN matrix based on the error correction code and M-D parity bits, wherein decoding each M bit row comprises correcting any correctable bit errors within D bits of data in the M bit row based on the error correction code and the M-D parity bits; determining that the uncorrectable error bit in the identified N bit column is remedied as a result of the decoding; 
decoding the identified N bit column based on an error correction code and N-Q parity bits, wherein decoding the identified N bit column comprises correcting any correctable bit errors within Q bits in the identified N bit column based on the error correction code and the N-Q parity bits; and 
unloading K bits of data sequentially from the MxN matrix in a second direction, wherein the K bits of data are unloaded from Q sequences of D bits.


2.	Similarly, Claims 10 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 14 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Similarly, Claims 10 and 14 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 14 and 16 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Similarly, Claims 10 and 14 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 14 and 17 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Similarly, Claims 10 and 18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 18 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Similarly, Claims 10 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 19 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Similarly, Claims 10 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 20 of copending Application No. 17/470,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112